DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 9, 17-20 directed to Group II non-elected without traverse.  Accordingly, claims 9, 16-20 have been cancelled.

Allowable Subject Matter
Claims 4-8, 10, 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach the cap for an endoscope comprising a bottomed cylindrical cover that has an opening end which is attachable to and detachable from the distal end of the insertion part, a protrusion part with a
plate shape configured to inwardly protrude from an inner surface of a cylindrical part of the cover and a first engagement part with a rectangular-plate shape configured to further protrude from a part of an end surface of the protrusion part, and an elevator that has a groove configured to engage with the pivotable shaft and that is pivotally held at an inside of the cover.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US20180206708   US20180279857   US20200178767   US20200178773   US20200337530   US20180249894   US20160270637   US20190223698   US20190223697   US20170238789   US20170000319   US10856724 
US11019984         US5569157

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        May 17, 2022